Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Remarks
This Office Action fully acknowledges Applicant’s arguments filed on October 20th, 2022.  Claims 1-4, and 6-8 are pending.  Claim 5 is canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cristiani et al. (Cathodic and anodic biofilms in Single Chamber Microbial Fuel Cells, Biochemistry, Feb. 8, 2013, Vol. 92, pages 6-13), hereafter Cristiani.
With regards to claim 1, Cristiani discloses cathodic and anodic biofilms in single chamber microbial electrochemical fuel cells with wastewater sensing applications (abstract, pages 6&7).  Further, as the system of Cristiani is drawn to a fuel cell, it is seen that the biofilm anode works as a capacitor, and wherein Cristiani also commensurately discloses the claimed arrangement in as much as provided herein wherein the present structural arrangement is recited as having a biofilm anode and a biofilm cathode, the biofilm anode working as a capacitor in as much as presently claimed.  Cristiani further discloses use of a reference electrode (pars 1-4, page 8, for example).  Further, the recitation “…wherein the MEC is configured to operate in a charging, open circuit mode and a discharging, close circuit mode, alternately…wherein during the charging, open circuit mode….” is drawn to conditional process recitations (i.e. as seen by “wherein during…”) not necessitated to be carried out and not afforded patentable weight in a device claim and wherein Cristiani remains to disclose all of the positively claimed structural elements of the sensor as discussed above.  It is further asserted that Cristiani is fully capable of being operated (herein, “configured to”) in a charging open circuit mode and discharging close circuit mode. The claims do not necessitate or require any such operation/activation coincident with the discussed “modes,” and a process(es) connected therewith each mode.
This is likewise seen with respect to the “…oxidize electron donors and store metabolized electrons as an indicator of  organic carbon concentration…” which is predicated on conditional process recitations to the operating in such open/closed modes, which are not necessitated nor are they given patentable weight as the claims are drawn to a device as in a sensor.
 The device of Cristiani provides to disclose all of the claimed structural elements of the sensor commensurately as-claimed, wherein the biofilm anode works as a capacitor, and such sensor of Cristiani is thus fully capable of being utilized for measuring bio-capacitance at the anode for indicating organic carbon concentration in as much as presently claimed. 
 It is noted that the present claims do not provide any further circuitry/readout elements to the sensor for providing a bio-capacitance measurement, and Cristiani equivocally discloses a microbial electrochemical fuel cell with a biofilm cathode and biofilm anode acting as a capacitor as claimed.
With regards to claims 2 and 3, the sensor of Cristiani is commensurately structured and arranged as claimed and is thereby said to be fully capable of sensing the recited other organic compounds in as much as recited herein, wherein it is noted that claims 2 and 3 do not provide any further structure(s) to the sensor of base independent claim1.  With regard to claim 8, the recitation is drawn to process recitations not afforded patentable weight in a device claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cristiani in view of Zhou (US 2010/0003543).
Cristiani has been discussed above.
Cristiani does not specifically disclose more than one MEC stacked in serial or parallel to power the BOD sensor.
Zhou disclose a microbial fuel cell stack for converting chemical energy of organic compounds into electrical energy for power generation and wastewater treatment (abstract; pars. [0002,0008,0020,0021,0031,0032], figs. 1-7, for example).
It would have been obvious to one of ordinary skill in the art to modify Cristiani to provide one or more MEC stacked in serial or parallel to power the sensor such as taught by Zhou in order to provide a system for continually monitoring and effectively managing wastewater oxygen demand reduction passing through the system, and provides a system that doesn’t need to consume power to actively supply oxygen.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cristiani in view of Chang et al. (Continuous determination of biochemical oxygen demand using microbial fuel cell type biosensor, Biosensors&Bioelectronics, Vol. 19, pages 607-613, 2013), hereafter Chang.
Cristiani has been discussed above.
As in claim 7, Cristiani does not specifically disclose a separator partitioning the anode and the cathode.
Chang discloses a microbial fuel cell (MFC) constructed with an anode, cathode, and separated by a cation exchange membrane for measuring biochemical oxygen demand. Chang further discloses integrating the sensor with a display/communication unit and a wastewater reservoir in order to provide substantial signal processing functionality as well as increased throughput for further data so as to improve biodegradability o reliability between cumulative coulombs and oxygen demand (page 608, fig. 1, for example).
It would have been obvious to one of ordinary skill in the art to modify Cristiani to include a separator partitioning the anode and the cathode such as taught by Chang in order to provide a suitable ion exchange material in a likewise electrochemical microbial fuel cell as provide by Cristiani incurring ion exchange, which will increase the durability and processing accuracy in the electrochemical cell.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cristiani in view of Dion (USPN 9,546,429).
Cristiani has been discussed above.
With regard to claim 6, Cristiani does not specifically disclose that the biofilm anode has ARB as the dominant microorganism.
Dion discloses multi-strand electrodes for microbial electrochemical cells (MXCs) (abstract, cols. 1&2).  Dion discloses that MXCs are used in wastewater treatment applications, and provides that such cells rely on specialized bacteria called anode-respiring bacteria (ARB) that oxidize wastewater organics, and transfer electrons to an anode.  Dion further discloses integrating the sensor with a display/communication unit and a wastewater reservoir in order to provide substantial signal processing functionality as well as increased throughput for further data so as to improve biodegradability o reliability between cumulative coulombs and oxygen demand.
It would have been obvious to one of ordinary skill in the art to modify Cristiani to provide that the biofilm has ARB as the dominant microorganism such as taught by Dion in order to provide for wastewater treatment and in which the produced H2 gas can be readily converted to useful electrical power using chemical fuel cells.
Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cristiani in view of Zhang et al. (Submersible Microbial Fuel Cell Sensor for Monitoring Microbial Activity and BOD in Groundwater: Focusing on Impact of Anodic Biofilm on Sensor Applicability), 2011, Biotechnology and Bioengineering, Vol. 108, No. 10, pages 2339-2347).
While Cristiani has been provided above in rejecting the denoted claims under 35 USC 102a1, wherein Cristiani discloses all of the positively claimed structural elements and arrangement provided as recited in the claimed sensor, and wherein Examiner asserts that the claims do not include any further circuitry or readout elements to particulars of the sensing aspect of the sought sensor as discussed above in the 102a1 section.  To this end, Cristiani is maintained as providing a sensor as claimed and given the commensurately disclosed structure/arrangement, the microbial electrochemical fuel cell of Cristiani is said to be fully capable of the sensing application to BOD in as much as recited herein.
However, if Cristiani is not seen to provide a BOD sensor, than such a modification would have been obvious to one of ordinary skill in the art.
Zhang discloses past and present microbial electrochemical fuel cells (i.e. figure 1, pg. 2341) as a sensor for biochemical oxygen demand with biofilm-colonized anode (abstract, pages 2339-2342).
It would have been obvious to one of ordinary skill in the art to modify Cristiani to provide a BOD sensor for biochemical oxygen demand such as taught by Zhang in order to provide a sensor applicability to measuring parameters from the fuel cell for biochemical oxygen demand as would be likewise desired in a likewise microbial fuel cell for similar applications in wastewater.  

Further, for purposes of paralleling the rejections across the above-cited alternative rejection with Cristiani in view of Zhang, Examiner notes that dependent claims 4-7 are also rejected under 35 USC 103a over Cristiani in view of the above-cited prior art and in further view of Zhang for likewise reasons.

Response to Arguments
Applicant's arguments filed October 20th, 2022 have been fully considered but they are not persuasive.
With regards to claims 1-3 and 8 as being anticipated by Cristiani and claims 1-3 and 8 being unpatentable over Cristiani in view of Zhang, Applicant traverses the rejections.
Applicant asserts that Cristiani/Cristiani-Zhang does not disclose the biofilm anode working as a capacitor.  Applicant asserts that devices using fuel cells and electrochemical capacitors are different from the claimed “biofilm anode working as a capacitor,” because such devices employ a different mechanism for delivery of energy.
Examiner asserts that the claims are drawn to a device and Applicant has failed to provide a structural distinction between the claimed sensor device, and herein with respect to the biofilm anode, over that of the applied prior art.  
Herein, the claims do not recite such a distinctive structural mechanism sought herein so as to establish a biofilm anode working as a cathode that is structurally and patentably distinct from that disclosed in Cristiani/Cristiani-Zhong.
Further, the recitation “working as a capacitor” is drawn to a statement of functional intended use and does not provide a further particular structural relationship/mechanism to the sensor device and its cathode/anode arrangement that provides for a distinct arrangement from that of Cristiani/Cristiani-Zhang.
As discussed above, Cristiani/Cristiani-Zhang commensurately discloses the claimed arrangement of the miocrobial electrochemical cell in as much as provided herein and such biofilm anode of Cristiani/Cristiani-Zhang works as a capacitor in as much as recited herein.

Applicant further asserts that Cristiani/Cristiani-Zhang does not disclose “…the MEC is configured to operate…” as amended herein.
Examiner asserts that Applicant’s arguments are drawn to conditional process recitations not afforded patentable weight in a device claim.
The recitation “…wherein the MEC is configured to operate in a charging, open circuit mode and a discharging, close circuit mode, alternately…wherein during the charging, open circuit mode….” is drawn to conditional process recitations (i.e. as seen by “wherein during…”) not necessitated to be carried out and not afforded patentable weight in a device claim.
It is further asserted that Cristiani/Cristiani-Zhang is fully capable of being operated (herein, “configured to”) in a charging open circuit mode and discharging close circuit mode, as Cristiani/Cristiani-Zhang commensurately discloses all of the positively claimed structural elements of the BOD sensor.
 The claims do not necessitate or require any such operation/activation coincident with the discussed “modes,” and a process(es) connected therewith each mode.
This is likewise seen with respect to the “…oxidize electron donors and store metabolized electrons as an indicator of organic carbon concentration…” which is predicated on conditional process recitations to the operating in such open/closed modes, which are not necessitated nor are they given patentable weight as the claims are drawn to a device as in a sensor.
 The device of Cristiani/Cristiani-Zhang provides to disclose all of the claimed structural elements of the sensor commensurately as-claimed, and such sensor of Cristiani/Cristiani-Zhang is thus fully capable of being utilized for measuring bio-capacitance at the anode for indicating organic carbon concentration in as much as presently claimed. 
 It is noted that the present claims do not provide any further circuitry/readout elements to the sensor for providing a bio-capacitance measurement, and Cristiani/Cristiani-Zhang equivocally discloses a microbial electrochemical fuel cell with a biofilm cathode and biofilm anode acting as a capacitor in as much as claimed.  Further, as seen from above, both of Cristiani and Zhang provide for BOD sensing.
The remaining dependent claims are maintained rejected over the above cited art of record as there are no such deficiencies with respect to Cristiani/Cristiani-Zhang.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798